DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 was filed prior to the mailing date of the first Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except where lined through for the reasons stated below:
There is provided no concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of Japanese reference no. H06344264, in the English language. Although the Information Disclosure Statement states “English machine translation attached”, no such translation has been filed with the IDS. The only machine translation filed on 03/02/2022 is for JPS3093567.
Also, although a translation of the JPS63093567, i.e. a concise explanation in the English language, has been provided for this reference, no legible copy of this cited foreign patent document has been provided. 
Furthermore, although the Information Disclosure Statement states that JP 2008/100349 corresponds to U.S. Pat. No. 7,275,980, which would satisfy the requirement for the submission of a concise explanation of the reference in the English language, no legible copy of this cited foreign patent document has been provided either; this is because the copy filed on 03/02/2022 contains blank sheets.
In addition, although the Information Disclosure Statement states that JP 2018/50272 corresponds to U.S. Pat. No. 9,908,217 which would satisfy the requirement for the submission of a concise explanation of the reference in the English language, no legible copy of this cited foreign patent document has been listed; again, this is because the copy filed on 03/02/2022 contains blank sheets.

The information disclosure statement (IDS) submitted on 01/18/2022, 10/15/2021, and 05/21/2021 were filed prior to the mailing date of the first Non-Final Office Action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,933,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1 and 2 of the cited patent claim a bonded abrasive article comprising a body including a bond material, abrasive particles contained within the bond material, and pore contained within the body, wherein at least a portion of the pores have a coating comprising a poly(p-xylylene)polymer including fluorine, which reads on independent claim of the present Application under examination. The dependent claims of the cited patent also claim substantially similar features and/or limitations as those claimed in the dependent claims of the present Application under examination. For these reasons, claims 1-17 of the present Application under examination are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of the cited patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0235406 to Duescher, in view of U.S. Patent Application Publication No. 2010/0330886 to Wu et al. (hereinafter Wu), and further in view of U.S. Patent Application Publication No. 2015/0001700 to Hartung et al. (hereinafter Hartung).

With respect to claims 1 and 2, Duescher is drawn to abrasive disk sheet articles comprising raised island which are coated with spherical abrasive agglomerate beads (Duescher, Throughout the reference). Duescher discloses that the beads are produced by making a slurry and filling open cells on a belt, dehydrating the slurry to form green composite abrasive beads which comprise metal oxide or metal oxide precursor, volatile solvents, and 40-80 wt% of solids including both matrix and abrasive; the green granules are filtered out, dried, and fired to form the beads (Duescher, [0307]). 
The abrasive beads are applied onto an abrasive article, and then the article including the beads are coated with a corrosion preventing polymer coating (Duescher, [0308]). Each abrasive bead is taken to render the claimed bonded abrasive article obvious due to the fact that each bead comprises a body having abrasive particles therein, wherein the abrasive particles are contained within a bond material; the reference discloses ceramic matrix (Duescher, [0310]) as the material in which the abrasive particles are contained, and this ceramic matrix is taken to render the bond material obvious. Moreover, Duescher discloses that the beads are porous (Duescher, [0310] and [0312]). 
It should be noted that the disclosure of pharmaceutical or medical industries, in paragraph [0312] page 57 of Duescher is not listed as the only use for the porous beads. In fact, it should be noted that the reference is drawn to abrasive art.
Finally, when the beads, even after being bonded onto the abrasive sheet or article, are coated with the corrosive resistance polymer coating, it is expected of some polymer coating material to have found its way into, at least, a portion of the pores; it should be noted that the claim does not include any limitation drawn to the level of coating materials in the pore or the concentration of the pores having received a polymer coating therein. Moreover, the claim recites the open phrase “comprising”. It would be inevitable that when some polymer material of the polymer coating gets into the pores, at least a portion, even at a small level, of the pore walls would have received the polymer coating and thus, would be coated with it. Again, it should be noted that the level of polymer coating on the pores has not been claimed in claim 1; the claim merely recites “a portion of the pores have a coating”.
Duescher does not specifically and/or literally disclose the composition of the polymer; however, Duescher teaches that the polymer coating is applied with the aim of preventing corrosion on the applied surfaces.
Wu, drawn to corrosion resistant CMP conditioning tools, discloses a coating providing corrosion resistance, onto the abrasive article, wherein the coating can include parylene (i.e. poly(p-xylylene)polymer) (Wu, [0073]-[0076]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Duescher in order to include parylene, as that taught by Wu, in the place of the corrosion resistance coating of Duescher motivated by the fact that parylene has been known and recognized in the abrasive field as a corrosion resistance imparting material in coatings applied onto abrasive articles. 
Although the combination of Duescher in view of Wu render the use of parylene  in the pores of the abrasive beads obvious, said combination does not expressly and/or literally disclose that the coating comprises parylene HT.
Hartung discloses that parylene HT is a commercially known type of parylene, which is, in fact, a fluorinated parylene, and has been known to impart corrosion resistant properties due to its low water uptake (Hartung, [0019]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the combination of Duescher in view of Wu in order to have utilized the specific parylene HT, or fluorinated parylene, motivated by the fact that parylene HT has been known as a commercially available fluorinated parylene imparting specific corrosion resistant properties due to its low water update as that shown and taught by Hartung. It should be noted that the disclosure of the combination of Duescher in view of Wu on the use of parylene is taken to include any and all forms of parylene, especially fluorinated parylene, due to its corrosion resistant properties which has been known, and it is important to note that imparting corrosion resistant properties is important to both Duescher and Wu. Nevertheless, Hartung clearly renders it obvious that parylene HT has been a known fluorinated parylene used for its corrosion resistant properties due to its low water update. 

With respect to claim 3, considering the fact that the abrasive composite beads are porous, and that they can be used as carriers for a variety of liquid materials (Duescher, [0312] page 57), it is expected and obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the porosity level of the beads depending on the intended end use application; thus, a permeability of a value such as at least 100 mD would depend on the intended use application and the level and volume of liquid intended to be carried by the porous beads. According to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQe2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 4, considering the fact that the abrasive composite beads are porous, and that they can be used as carriers for a variety of liquid materials (Duescher, [0312] page 57), it is expected and obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the porosity level of the beads depending on the end use application; thus, a permeability of a value such as at least 800 mD and not greater than 15000 mD would depend on the intended use and the level and volume of liquid intended to be carried by the porous beads. According to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQe2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 11, considering the fact that the combination of Duescher in view of Wu in view of Hartung renders the use of parylene HT obvious, and the fact that parylene HT is one of the preferred coating materials used in the specification of the present Application under examination, it is expected of the parylene HT polymer coating to have a melting point, if not the same, at least, overlapping with the claimed range of at least 350°C.

With respect to claim 12, Duescher teaches that the coating is applied onto the abrasive article wherein the beads are applied onto the islands of the article; thus, the whole surface of article, whether covered by islands including beads or the areas without the islands, is coated with the polymer.

With respect to claim 13, Duescher discloses diamond, as an example, of the abrasive particles (Duescher, [0310] page 56).

With respect to claim 14, Duescher discloses diamond particles of the size of 0.5- 25 microns (Duescher, [0310]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 15, Duscher discloses an oxide-based vitreous bond material considering the disclosure of the ceramic matrix (Duescher, Throughout the reference).

With respect to claims 16-18, Duescher in view of Wu in view of Hartung discloses abrasive composite beads comprising abrasive particles, bond and pores, wherein, as it was rendered obvious above, “a portion of the pores” are taken to have received a polymer coating of parylene HT material applied onto the beads with the aim of making them corrosion resistance. Considering the fact that the combination of references renders a bonded abrasive article having a parylene HT coating obvious, as detailed out above, wherein the bond is a ceramic, i.e. vitrified bond, and wherein the abrasive particles have a size which would fall within the desired size range based on the specification of the present Application under examination, and in short, based on the similarities between the claimed abrasive article and the one disclosed by the combination of references, it is expected of the article of the combination of references to result in a flexural strength and a loss of flexural strength, as claimed in claims 16 and 17, and loss of flexural strength after a corrosion treatment as claimed in claim 18, which would have at least, an overlapping with the claimed ones absence evidence proving the contrary.

Allowable Subject Matter
Claims 5-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with respect to claims 5-10, they should overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose the cumulative limitation of the none of above cited dependent claims; the prior art do not disclose the claimed pore sizes, the claimed pore volume concentration, the ratio of the total porosity to open porosity, or the thickness of the coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731